Case 2:21-mj-0O0009 Document 13 Filed 01/21/21 Page 1 of 1 PagelD #: 59
PS 40 (Rev. 10/14) Notice Regarding United States Passport for Criminal Defendant

 

 

UNITED STATES DISTRICT COURT

for the
West Virginia Southern

NOTICE REGARDING UNITED STATES PASSPORT FOR CRIMINAL DEFENDANT

TO: U.S. Department of State FROM: Kachine Jonese
CA/PPT/L/LA 1200 U.S. Courthouse
44132 Mercure Circle 300 Virginia Street East
P.O. Box 1227 Charleston, WV 25301-2523

Sterling, VA 20166-1227

Fax (202) 485-6496
Email: CA-PPT-CourtOrders@state.gov

 

Original Notice |_| Notice of Disposition
Date: 01/21/2021 Date:
By: Kachine Jonese, SrUSPO By:

 

Defendant: | Gracyn Dawn Courtright
Case Number: [0425 2:21-00009M]-[001]

Date of Birth: P|
ss

Place of Birth: Charleston, West Virginia, United States

 

Notice of Court Order (Order Date: 01/19/2021 )

0 The above-named defendant is not permitted to apply for the issuance of a passport and/or passport card during the
pendency of this action.

The above-named defendant surrendered passport number f and/or passport card number
to the custody of the U.S. District Court on 01/20/2021 ;

xX

 

NOTICE OF DISPOSITION
The above case has been disposed of.

[_] The above order of the court is no longer in effect.
[_] Defendant not convicted — Document retumed to defendant.

H Defendant not convicted — Document enclosed for further investigation due to evidence that the document may
have been issued in a false name.

[_] Defendant convicted — Document and copy of judgment enclosed.

 

Distribution:
Original to case file
Department of State

Defendant (or representative)
Clerk of Court
